      Case 6:21-cv-00162-ADA-JCM Document 177 Filed 06/30/21 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
                               WACO DIVISON

 JENNILYN SALINAS, LINDSEY                 §
 NGUYEN, DEANNA LORRAINE, et               §
 al.                                       §
                                           §
       Plaintiffs.                         §
                                           §
 v.                                        §     CIVIL ACTION NO. 6:21-CV-162
                                           §
 NANCY PELOSI, MITCH                       §
 McCONNELL, CHUCK SCHUMER,                 §
 MARK ZUCKERBERG, et al.                   §
                                           §
       Defendants.                         §     JURY TRIAL REQUESTED

                       STIPULATION OF VOLUNTARY
            DISMISSAL OF DEFENDANTS UNDER RULE 41(a)(1)(A)(ii)

       COME NOW, Jennilyn Salinas, Lindsey Nguyen, Deanna Lorraine, “P.P.,”

“D.D.,” “T.M.,” “S.M.,” and “M.L.” (collectively, “Plaintiffs”), by and through their

attorney, Paul M. Davis, to file this Stipulation of Voluntary Dismissal of Defendants

Under Rule 41(a)(1)(A)(ii) and respectfully represent the following:

       1.      As described in Exhibit B to Plaintiff’s Response to the Motion to Strike

(Doc. No. 168-2), Plaintiffs have experienced recent severe setbacks regarding their

resources to litigate this lawsuit. Specifically, Plaintiffs had been expecting an influx

of financial resources, co-counsel, and staff to litigate this case, which did not

materialize. Moreover, one of their own former staff has now represented that he has

destroyed evidence Plaintiffs intended to use to establish personal jurisdiction over

various non-resident Defendants.
     Case 6:21-cv-00162-ADA-JCM Document 177 Filed 06/30/21 Page 2 of 4




      2.       After further consideration of the matter, it seem unlikely that

Plaintiffs will be able to muster the resources they need and recover much of the

evidence they lost within a reasonable amount of time. Accordingly, Plaintiffs have

decided to dramatically reduce the scope of this lawsuit to address only the Texas

resident Defendants, the DSCC, the DCCC, Mr. Zuckerberg, and Mr. Dorsey for

actions specifically directed at Texas, and will leave it to citizens in the other forty-

nine states to hold their own officials accountable.

      3.      Plaintiffs have conferred with counsel for the following Defendants who

have stipulated to being dismissed from the case as reflected by the signature of their

counsel further below pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii):

           a. The Republican National Committee;

           b. Arkansas Governor Asa Hutchinson and Secretary of State John

              Thurston;

           c. Ohio Governor Mike DeWine and Secretary of State Frank LaRose;

           d. New Hampshire Governor Chris Sununu and Secretary of State William

              H. Gardner;

           e. Kansas Governor Laura Kelly and Secretary of State Scott Schwab.

      4.      Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiffs hereby voluntarily

dismiss the above Defendants by their stipulations as indicated below.

                                         Respectfully submitted this June 30, 2021.

                                         /s/ Paul M. Davis
                                         Paul M. Davis
                                         Texas Bar Number 24078401
                                         paul@fireduptxlawyer.com
     Case 6:21-cv-00162-ADA-JCM Document 177 Filed 06/30/21 Page 3 of 4




                                      PAUL M. DAVIS & ASSOCIATES, P.C.
                                      5720 Frisco Square Blvd., # 2066
                                      Frisco, TX 75034
                                      Phone: 469-850-2930

                                      ATTORNEY FOR PLAINTIFFS


                          STIPULATIONS TO DISMISSAL

       Counsel for each Defendant listed below has stipulated to dismissal pursuant

to Fed. R. Civ. P. 41(a)(1)(A)(ii):

 /s/ Arthur S. Chalmers                   /s/ Caitlyn Johnson
 Arthur S. Chalmers                       Caitlyn Nestleroth Johnson
 Kansas Attorney General’s Office         Ohio Attorney General, Constitutional
 120 SW 10th Ave., Second Floor           Offices Section
 Topeka, KS 66612                         30 E. Broad Street, 16th Floor
 (785) 368-6244                           Columbus, OH 43215
 (785) 291-3767 (fax)                     (614) 466-1853
 art.chalmers@ag.ks.gov                   (855) 326-1696 (fax)
                                          Caitlyn.Johnson@OhioAGO.gov
 ATTORNEY FOR KANSAS
 GOVERNOR LAURA KELLY AND                 ATTORNEY FOR OHIO GOVERNOR
 SECRETARY OF STATE SCOTT                 MIKE DEWINE AND SECRETARY OF
 SCHWAB                                   STATE FRANK LAROSE

 /s/ Todd Disher                           /s/ Vincent P. France
 Todd Lawrence Disher                     Arkansas Attorney General’s Office
 Lehotsky Keller LLP                      323 Center Street, Suite 200
 919 Congress Ave., Ste. 1100             Little Rock, AR 72201
 Austin, TX 78701                         (501) 682-1314
 (512) 693-8350                           (501) 682-2591 (fax)
 todd@lehotskykeller.com                  Vincent.France@ArkansasAG.gov

 ATTORNEY FOR THE REPUBLICAN ATTORNEY FOR ARKANSAS
 NATIONAL COMMITTEE          GOVERNOR ASA HUTCHINSON AND
                             SECRETARY OF STATE JOHN
                             THURSTON
     Case 6:21-cv-00162-ADA-JCM Document 177 Filed 06/30/21 Page 4 of 4




/s/ Jennifer S. Ramsey
Jennifer S. Ramsey
NH Dept. of Justice, Civil Bureau
33 Capitol Street
Concord, NH 03301
603-271-1221
jennifer.s.ramsey@doj.nh.gov

ATTORNEY FOR NEW HAMPSHIRE
GOVERNOR CHRIS SUNUNU AND
SECRETARY OF STATE WILLIAM M.
GARDNER


                           CERTIFICATE OF SERVICE

      I certify that I have served the foregoing motion on all counsel of record who

have made appearances in this action to date via the court’s ECF notification system.

                                       /s/ Paul M. Davis
                                       Paul M. Davis
